Citation Nr: 0726485	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  03-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.	Entitlement to an extraschedular rating for service 
connected rotator cuff tendonitis with degenerative 
changes, right shoulder, evaluated at 20 percent on a 
schedular basis prior to August 20, 2001.

2.	Entitlement to an extraschedular rating for service 
connected rotator cuff tendonitis with degenerative 
changes, right shoulder, evaluated at 40 percent on a 
schedular basis from August 20, 2001.


REPRESENTATION

 	Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1997.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, 
which granted service connection for a right shoulder 
disability, evaluating it at 20 percent.  The veteran 
objected to the 20 percent rating, and on appeal before the 
Board in December 2005, the Board granted a higher rating to 
40 percent, from August 20, 2001, but denied a higher rating 
in excess of 20 percent prior to that date.  The Board 
additionally issued a Remand, directing the RO to adjudicate 
entitlement to a compensable evaluation for a right shoulder 
surgical scar, currently not at issue in the instant appeal, 
and to conduct appropriate development on the issue of 
entitlement to an extraschedular evaluation for the service 
connected right shoulder disability.  

The RO issued a decision in January 2006, which effectuated 
the Board's December 2005 determination, and notified the 
veteran of its decision by a March 2006 letter.  In a May 
2007 Supplemental Statement of the Case (SSOC), the RO denied 
the veteran's extraschedular rating claim for the time period 
prior to August 20, 2001.      
 
In the instant case, the Board finds that the RO failed to 
comply fully with the Board's Remand directive with respect 
to an analysis of entitlement to an extraschedular rating 
from August 20, 2001, and therefore it may not proceed with 
its review of this aspect of the appeal.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).

This aspect of the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	Factors such as would render impractical the application 
of regular schedular standards in the evaluation of the 
veteran's service-connected right shoulder disability are 
not shown prior to August 20, 2001, including frequent 
periods of hospital care or a marked interference with 
employment solely attributable to the disability in 
question.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 20 
percent on an extraschedular basis prior to August 20, 2001 
for a right shoulder disability have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2006 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 WL 
1427720, *5 (Fed. Cir.) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The March 2006 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim for an extraschedular rating, namely, proof 
that his case presented such an unusual or exceptional 
disability picture as to render impractical the application 
of regular schedular criteria.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  It also specifically asked the 
veteran to provide VA with any other supporting evidence or 
information in his possession.  The Board thus finds that the 
veteran was effectively informed to submit all relevant 
evidence in his possession, and that he received notice of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim in the March 2006 
letter, and was provided with notice of the type of evidence 
necessary to establish a rating or effective date for the 
rating in a separate March 2006 correspondence.           

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the May 
2007 RO SSOC adjudication that is the subject of this appeal 
in its March 2006 letters.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but the veteran did not 
receive a VA examination to assess this disorder at that 
time, apparently because the RO did not deem such an opinion 
or examination to be "necessary" to render its decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these four elements results in a 
necessary medical examination or opinion; a negative response 
to any one element means that the Secretary need not provide 
such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).    

In the instant case, the pre-August 20, 2001 record discloses 
an abundance of VA medical reports (discussed in more detail 
below) that specifically address and assess the veteran's 
right shoulder disability, and note his complaints about the 
impact this disorder had on his work during that time. The 
Board finds that the medical evidence of record is sufficient 
to resolve this appeal, and, thus, VA had no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Extraschedular Ratings
Adjudicators determine disability ratings by applying the 
criteria set forth in VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155.  To accord justice in the exceptional 
case where the assigned schedular evaluation is found to be 
inadequate, the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in 38 C.F.R. § 3.321 an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1); see Brambley v. 
Principi, 17 Vet. App. 20, 23 (2003) (holding that 
"[e]xtraschedular rating consideration is a component of the 
appellant's claim for an increased rating").  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Where a claimant 
alleges a marked interference with employment, the Board must 
consider a "complete picture of the appellant's service-
connected disabilities and their effect on his 
employability."  Brambley, supra, at 24 (emphasis in 
original). 

b. Fenderson Appeal
In the instant case, the veteran has challenged the initial 
rating for his service connected right shoulder disability, 
as opposed to having filed a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating).  The veteran thus seeks appellate 
review of the RO's initial disability rating because of his 
dissatisfaction with it and objects to it as being too low.  
See id.  

In a Fenderson appeal, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" rating.  Id., at 126.  The Board further 
notes that the rule that "the present level of disability is 
of primary importance," does not apply to a Fenderson 
appeal.  Id. (recognizing that this rule "is not applicable 
to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability") (internal quotation marks omitted); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (applying rule 
in increased rating case).  Instead, the Board gives 
consideration to all the evidence of record from the date of 
the veteran's claim.  See Fenderson, supra, at 126, 127.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

In the instant case, the relevant time period at issue spans 
from the effective date of the award of service connection 
for the veteran's right shoulder disorder, that is, September 
30, 1999, through August 19, 2001, and accordingly, the Board 
will assess the evidence of record falling within this time 
period only.

a. Factual Background
A December 1999 VA medical examination report notes that the 
veteran was right-hand dominant, but does not provide an 
assessment of his right shoulder or an evaluation of 
extraschedular considerations.  

September 2000 VA medical reports convey that the veteran's 
right shoulder pain rendered it difficult for him to drive 
his truck and shift, and that he had experienced a chronic 
right shoulder problem since his service discharge.  The 
veteran also reported that he was more limited with the 
activities he could perform without having pain.    

As reflected in a February 2001 VA medical note, the veteran 
indicated that he could not sleep at night due to pain in the 
right shoulder.  He also stated that he could not lay on his 
right side, work overhead or shovel snow.  He had normal 
range of motion with pain, without wasting or weakness.  

A July 2001 VA medical report discloses that the veteran 
complained of right shoulder pain for which he received 
injections without complete relief.  At this time the veteran 
reported that he worked with cable lines and had to perform 
much pulling and lifting, but that his right shoulder 
disorder was "causing inconvenience" for this job.  

The RO's March 2006 letter to the veteran specifically 
apprised him of the type of evidence needed to substantiate 
an extraschedular rating and requested that he submit any 
pertinent evidence in his possession.  

Thereafter in April 2006, the veteran submitted a VCAA Notice 
Response Form, where he indicated that he had no other 
information or evidence to provide VA to substantiate his 
claim.  He further requested that the Board decide the claim 
as soon as possible.  

In a May 2007 correspondence from the C&P Service, the 
Director indicated that he had reviewed the claims file.  He 
specifically noted the veteran's July 2001 complaint that his 
right shoulder disability hindered his ability to perform his 
job effectively.  The Director also considered the fact that 
the veteran experienced painful motion prior to August 20, 
2001, despite exhibiting a full range of motion, as well as 
the veteran's complaints that pain woke him up at night, that 
he could not work overhead, and that his right shoulder 
disorder caused inconveniences at work in terms of pulling 
and lifting cables.  The Director concluded that the record 
did not reflect that the veteran could not abduct or flex his 
shoulder to 90 degrees and above to justify a rating in 
excess of 20 percent, nor did it convey that the veteran's 
right shoulder disability "interfered with his ability to be 
gainfully employed."  Accordingly, he determined that 
"entitlement to an evaluation above 20 percent . . . prior 
to August 20, 2001, is not in order."  

Most recently, in August 2007, the veteran, through his 
accredited representative, submitted a Written Brief 
Presentation wherein he offered no additional evidence in 
support of the extraschedular rating claim nor indicated that 
he would do so.

b. Discussion
The Board determines that the evidence preponderates against 
the award of an extraschedular disability rating for the 
veteran's service connected right shoulder disability.  In 
particular, while the Board notes the chronic pain and 
discomfort described by the veteran from September 30, 1999 
through August 19, 2001, the record bears no indication that 
the veteran's disability has caused a marked interference 
with employment, required frequent hospitalizations beyond 
that contemplated by the rating schedule or other such 
factors.  Also, despite the RO's solicitation for any 
additional evidence in support of this claim and it's 
disclosure of the type of evidence needed to support this 
claim, the veteran has offered no evidence, such as 
attestations from work colleagues or supervisors, regarding 
the impact of his right shoulder disability on his work 
performance, any frequent periods of hospitalization, or 
other similar circumstances.  In addition, at most, the 
veteran characterized his right shoulder pain from this time 
period as causing "inconvenience" at work.  While the Board 
empathizes with such a circumstance, it cannot find that such 
reported "inconvenience," that is, being "put to trouble," 
rises to the qualitative level of "marked interference," 
that is "distinct obstruction," with employment, as 
contemplated by § 3.321(b)(1).  See Webster's Collegiate 
Dictionary 631, 652, 760 (11th ed. 2003) (defining terms 
"inconvenience," "marked" and "interference"); Savage v. 
Gober, 10 Vet. App. 488, 496-97 (1997) (citing to Webster's 
Dictionary to interpret Code of Federal Regulations); 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995) (same); see 
also Gordon v. Nicholson, -- Vet. App. --, 2007 WL 1558734, 
*5 (recognizing that, absent an expressly defined term within 
a statute, "a fundamental canon of statutory construction is 
that when interpreting a statute, the words of a statute are 
given "their ordinary, contemporary, common meaning'").  
All in all, therefore, the Board cannot conclude, based on 
the evidence of record from the relevant time period, that 
the veteran's right shoulder had caused him to have such 
impairment as to render the application of the rating 
schedular impractical.  In the absence of such factors, the 
Board must deny the claim for an extraschedular rating prior 
to August 20, 2001.   


IV. Conclusion 
For the reasons stated above, the Board finds that an 
extraschedular rating prior to August 20, 2001 is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply 
to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  


ORDER

An extraschedular rating for service connected rotator cuff 
tendonitis with degenerative changes, right shoulder, 
evaluated at 20 percent on a schedular basis prior to August 
20, 2001, is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim with respect to 
entitlement to an extraschedular rating from August 20, 2001.  
38 C.F.R. § 19.9 (2006).  Specifically, in it December 2005 
Remand, the Board directed the RO to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service (C&P Service) "for 
consideration of an extraschedular evaluation for the 
veteran's service connected right shoulder disability."  The 
Board did not limit or otherwise restrict the extraschedular 
evaluation to the time period prior to August 20, 2001.  In 
its May 2007 letter, however, the Director of the C&P Service 
characterized the issue before it as "consideration of an 
extraschedular evaluation, above the 20 percent rate, for 
service-connected right shoulder tendonitis prior to August 
20, 2001," and determined only that "entitlement to an 
evaluation above 20 percent for service connected right 
shoulder tendonitis prior to August 20, 2001, is not in 
order."  (Emphases added).  Thereafter, in its late May 2007 
SSOC, the RO, too, only assessed the evidence of record in 
relation to the veteran's extraschedular claim for the time 
period prior to the August 2001 date.

The Board parenthetically comments that nothing in 38 C.F.R. 
§ 3.321(b)(1) precludes consideration of extraschedular 
ratings even when a claimant has received the maximum 
schedular evaluation for the disability at issue, as is the 
case in the instant appeal from August 20, 2001.  See 
Brambley, 17 Vet. App. at 22-25 (discussing the Board's 
obligation to consider an extraschedular evaluation and to 
provide adequate reasons and bases for its decision not to 
refer a claim to appropriate officials for such 
extraschedular consideration even when the claimant has 
received the maximum allowable rating on a schedular basis).  
Because the RO and the C&P Service failed to consider the 
applicability of an extraschedular evaluation from August 20, 
2001, the Board must remand the case for further action.  
Stegall, 11 Vet. App. at 271.    

Accordingly, the case is remanded for the following action:

1.  After conducting any additional 
development deemed necessary, the RO 
should again refer the case to the Under 
Secretary for Benefits or the Director, 
Compensation and Pension Service for 
consideration of an extraschedular 
evaluation for the veteran's service- 
connected right shoulder disability from 
August 20, 2001.  See 38 C.F.R. § 
3.321(b).

2.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the RO does not adjudicate the claim 
to the veteran's satisfaction, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.
      
  

____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


